t c memo united_states tax_court linda sanders petitioner v commissioner of internal revenue respondent docket no filed date linda sanders pro_se william r davis jr for respondent memorandum opinion gerber judge respondent determined deficiencies in petitioner's federal income and self-employment taxes and additions to tax as follows additions to tax_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure big_number dollar_figure big_number after concessions the issues for our consideration are whether petitioner is liable for income and self-employment taxes in whether petitioner is entitled to claim a standard_deduction in and whether petitioner is liable for additions to tax under sec_6651 and for and background at the time of the petition in this case petitioner resided in littleton colorado petitioner was married during and in the beginning of she obtained a divorce in date petitioner did not file federal_income_tax returns for or petitioner conceded that she received the following amounts as income wage income bank of parker dollar_figure -- city center national bank -- dollar_figure year annie b webb trust income dividends dollar_figure -- interest dollar_figure dollar_figure federal_income_tax of dollar_figure was withheld by the bank of parker from petitioner's wages during petitioner did not make respondent concedes that petitioner did not receive income in in excess of the amounts stipulated and that she is not liable for self-employment_tax under sec_1401 for that year unless otherwise indicated all section and subtitle references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure the parties' stipulation of facts and exhibits are incorporated by this reference estimated income_tax payments nor was tax withheld from her wages on or about date petitioner began working as a full-time paralegal for the pilot connection society also known as the liberty foundation of parker colorado liberty foundation during the years in issue petitioner was associated with an attorney harmon taylor mr taylor petitioner and mr taylor discussed whether petitioner was required to file federal_income_tax returns petitioner received documents from mr taylor that related to a state court_proceeding in texas petitioner was not a party to the texas proceeding but the pilot connection society was associated with the case the documents concerned tax_protester type materials and petitioner relied on these documents in her decision not to file tax returns petitioner had also written to the internal_revenue_service irs asking tax_protester type questions regarding her tax_liability to which the irs did not respond in date petitioner received a form letter from the irs that informed her that she may not have to file a tax_return it contained the statements you may not have to file a federal tax_return this year according to our records last year you were not required to file a federal tax_return if you have the same sources of income and about the same amount of income this year as you did last year you probably don't have to file this year either to find out if you need to file a federal return this year just fill out the enclosed worksheet and use the chart keep the worksheet for your files there are some special situations when your filing_requirements change these rules are explained on the reminder notice enclosed with this letter and of course if your income is more than the minimum shown on the chart you will have to file a tax_return based on this letter petitioner concluded that she was not required to file tax returns petitioner received a similar form letter from the irs in date discussion where a taxpayer has not filed a tax_return respondent may reconstruct the taxpayer's unreported income 348_us_121 the reconstruction_of_income need only be reasonable in light of all surrounding facts and circumstances 54_tc_1530 courts generally do not look behind the notice_of_deficiency to examine the evidence upon which the determination was made 83_tc_269 in unreported income cases however the court_of_appeals for the ninth circuit to which this case is appealable has required the commissioner to introduce some substantive evidence that demonstrates that the taxpayer received unreported income 724_f2d_808 9th cir 596_f2d_358 9th cir revg 67_tc_672 in the notice_of_deficiency respondent determined that petitioner earned unreported self-employment_income of dollar_figure and dollar_figure in and respectively during audit respondent's agent was of the opinion that petitioner had a wallpapering business from which she earned self-employment_income respondent used the bank deposit reconstruction method to determine that petitioner earned unreported self-employment_income in of dollar_figure in addition to the dollar_figure income from the form_w-2 wage and tax statement issued by the bank where petitioner worked from documents filed with this court it appears that respondent used the consumer_price_index cpi rollover method to determine petitioner's unreported income and used petitioner's income as determined by respondent as the base_year respondent determined that petitioner had unreported income in of dollar_figure and attributed dollar_figure to self-employment_income respondent concedes that petitioner was not engaged in a wallpapering business in either or respondent also expressly concedes that petitioner did not earn unreported self-employment_income in and that petitioner the explanation of adjustments in the notice_of_deficiency has not been filed with the court received income for only in the amounts that the parties have stipulated respondent asserted that petitioner had unreported self- employment income during from the liberty foundation respondent based this contention on admissions by petitioner in her divorce proceeding that she received income from the liberty foundation of dollar_figure per month at trial respondent argued that petitioner received income of dollar_figure in from the liberty foundation similarly respondent's trial memorandum presented the issue regarding petitioner's self-employment_income as whether petitioner received dollar_figure in taxable compensation in exchange for legal research provided for the liberty foundation during the tax_year respondent's trial memorandum did not identify any other source of self-employment_income for respondent's trial memorandum abandoned the original determination in the notice_of_deficiency that petitioner earned self-employment_income of dollar_figure in contending instead that she earned dollar_figure on brief however respondent argues that the entire income and self-employment_tax deficiency is in issue and that petitioner failed to prove she did not earn dollar_figure because of respondent's trial memorandum and other statements made by respondent to petitioner prior to trial petitioner believed that the entire deficiency as set forth in the notice_of_deficiency was no longer in issue rather petitioner reasonably believed that unreported income of dollar_figure was the only amount in controversy respondent led petitioner and this court to believe that respondent had conceded that petitioner did not earn dollar_figure in self-employment_income in as determined in the notice_of_deficiency at trial respondent argued only that petitioner earned dollar_figure from her work as a paralegal at the time of trial petitioner did not have notice that respondent would assert the entire deficiency as determined in the deficiency_notice during trial petitioner was not given notice that she needed to produce evidence that she did not receive dollar_figure in self-employment_income under these facts we will not permit the revival of the abandoned portion of the deficiency on brief reassertion of more than the dollar_figure amount of self-employment_income on brief would result in petitioner's having been prejudiced in her ability to present on brief however respondent continues to rely on the bank_deposits to assert the dollar_figure self-employment_income in respondent relied on the bank_deposits in which was used as the base_year for the cpi to determine petitioner's income as respondent has conceded the base_year deficiency we find that respondent has failed to produce evidence to support the deficiency determination for based on the cpi based on the concessions by respondent petitioner has presented sufficient evidence that she did not earn dollar_figure in self-employment_income during requiring respondent to come forward with evidence see senter v commissioner tcmemo_1995_311 accordingly we find that petitioner has met her burden_of_proof and that she did not have self-employment_income in excess of dollar_figure evidence see 92_tc_1267 affd 906_f2d_62 2d cir accordingly we hold that the amount of petitioner's self-employment_income in issue is limited to the dollar_figure amount alleged in respondent's trial memorandum to have been received by petitioner from the liberty foundation at trial respondent questioned petitioner about checks and other compensation that she received from the liberty foundation that totaled dollar_figure in compensation petitioner invoked the fifth_amendment in response to these questions petitioner argues that she had a reasonable apprehension of criminal prosecution in connection with her involvement in the liberty foundation her apprehension arises from the alleged convictions of several individuals connected with the liberty foundation petitioner however misconstrues the scope of the fifth_amendment privilege the fifth_amendment protects against compulsory self-incrimination 425_us_391 remote or speculative possibilities of prosecution for unspecified crimes are insufficient to invoke the privilege petitioner attached several documents to her reply brief including a purported search warrant involving several individuals and the liberty foundation petitioner was not listed on the warrant but evidently intends this document to justify her fifth_amendment claim the documents were not introduced at trial and are not part of the record in this case rule b see 65_tc_959 ndollar_figure 40_tc_330 79_tc_132 affd per curiam 703_f2d_1063 8th cir 76_tc_706 there is no evidence that petitioner was under criminal investigation for any of the years in issue petitioner invoked the jurisdiction of this court but at trial did not produce evidence to rebut respondent's position that petitioner received self-employment_income of dollar_figure during petitioner had the option of presenting evidence other than her own testimony a blanket invocation of the fifth_amendment privilege is simply not a substitute for relevant evidence 460_us_752 92_tc_661 moreover the fifth_amendment does not preclude adverse inferences against parties to civil actions when they refuse to testify in response to probative evidence offered against them 425_us_308 91_tc_273 rechtzigel v commissioner supra pincite n this court has observed that a valid assertion of the privilege_against self- incrimination however is not a substitute for evidence that would assist in meeting a burden of production for to adopt such a view would convert the privilege from the shield against compulsory self- incrimination which it was intended to be into a sword whereby a claimant asserting the privilege would be freed from adducing proof in support of a burden which would otherwise have been his petzoldt v commissioner supra pincite quoting united_states v rylander supra pincite the uncontroverted evidence produced by respondent persuades us that petitioner earned and is taxable on unreported self- employment income of dollar_figure from the liberty foundation during at trial petitioner relied on various tax_protester type arguments for example petitioner argues that the income_tax is an excise_tax on certain licensed activities and she was not engaged in a taxable activity she was not required to pay income or self-employment_tax because subtitles a and c do not apply to citizens of the states and only apply to residents of washington d c and u s territories and possessions income earned within the states is exempt from tax under sec_911 as foreign_earned_income and respondent has no authority delegated by the secretary of treasury to assess and collect subtitle a tax in the states petitioner also contends that the two irs letters were from the u s department of the treasury treasury_department which appeared on the letterhead with the irs and not from the irs petitioner maintains that in the letter the treasury petitioner does not meet the limited exclusion_from_gross_income under sec_911 solomon v commissioner tcmemo_1993_509 affd without published opinion 42_f3d_1391 an individual qualified for the sec_911 exclusion is a u s citizen whose tax_home is a foreign_country and who meets the bona_fide residence test or resides in a foreign_country for a qualifying period sec_911 moreover foreign_earned_income includes amounts received from sources within a foreign_country as earned_income for services performed by such individual sec_911 department stated that petitioner was not required to file a return in and petitioner argues that the treasury department's authority supersedes respondent's determination in the deficiency_notice petitioner's arguments are without merit and lack factual and legal foundation in that regard we are not obligated to exhaustively review and rebut petitioner's misguided contentions 737_f2d_1417 5th cir we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit accord 805_f2d_902 10th cir affg tcmemo_1985_154 standard_deduction respondent determined that petitioner was not entitled to a standard_deduction for because she was married filing separate returns respondent allowed petitioner a dollar_figure standard_deduction for sec_63 permits a standard_deduction in addition to deductions for personal exemptions from adjusted_gross_income to determine taxable_income a married individual filing a separate_return where either spouse itemizes deductions is not eligible for a standard_deduction sec_63 petitioner did not present any evidence with respect to her entitlement to the standard_deduction in accordingly respondent is sustained on this issue additions to tax sec_6651 imposes an addition_to_tax for failure_to_file a timely return of percent of the tax due for each month a return is delinquent not to exceed percent the addition does not apply if the failure to timely file is due to reasonable_cause and not due to willful neglect sec_6651 petitioner has the burden of proving reasonable_cause and the lack of willful neglect 469_us_241 84_tc_859 to prove reasonable_cause taxpayers must show they exercised ordinary business care and prudence and were nevertheless unable to file the return within the statutorily prescribed time 92_tc_899 sec_301 c proced admin regs taxpayers may generally establish reasonable_cause by proving that they reasonably relied on the advice of an accountant or attorney that it was unnecessary to file a return and later found that such advice was erroneous or mistaken united_states v boyle supra pincite 86_tc_785 petitioner contends that she had reasonable_cause not to file returns for and based on various tax_protester arguments described above petitioner also relies on the two irs letters and the court documents received from mr taylor however we do not find petitioner's contention to be persuasive petitioner's interpretation of the two irs letters centers on the statement that she may not have to file a return petitioner's rendition of the letters is inaccurate the letters instructed petitioner to complete enclosed worksheets to determine whether she was required to file a return there is no evidence that she attempted to determine whether she met the minimum filing thresholds moreover she received the first irs letter in after the return was due and it is not reasonable_cause for her failure_to_file the return additionally the second letter was not received until and is inapplicable in this case petitioner also argues that she reasonably relied on state court documents from texas in not filing her return in particular petitioner asserts that she relied on mr taylor's professional opinion purportedly expressed in the state court documents although we believe that petitioner entered into discussions with mr taylor regarding her income_tax_liability the record does not support that she retained mr taylor as her attorney for income_tax purposes the documents are simply insufficient to establish reasonable reliance on a professional see eg lust v commissioner tcmemo_1975_16 additionally the documents relate to a proceeding in which petitioner was not a party these documents have little if any probative value bearing on petitioner's failure_to_file returns moreover even if petitioner relied on the substantive advice of an attorney it is entirely unnecessary to be a tax expert to know that tax returns have fixed filing dates and that taxes must be paid when they are due united_states v boyle supra pincite while petitioner may have honestly believed that she did not have to file tax returns that belief was not reasonable petitioner has not shown that her failure_to_file returns for the years at issue was due to reasonable_cause accordingly petitioner is liable for additions to tax under sec_6651 in and sec_6654 imposes an addition_to_tax for failure to make estimated_tax payments where prepayments of tax either through withholding or quarterly estimated_tax payments during the course of the year do not equal the percentage of total liability required to be paid as estimated_tax the addition is automatically imposed unless the taxpayer proves that one of several statutory exceptions applies sec_6654 78_tc_304 75_tc_1 petitioner has made no such showing and is liable for sec_6654 additions to tax in and to reflect the foregoing and concessions by the parties decision will be entered under rule
